BLACKROCK FUNDS II BlackRock U.S. Government Bond Portfolio (the “Fund”) Supplement dated November 14, 2012 to the Prospectus dated January 27, 2012 Effective immediately, the following changes are made to the Fund’s Prospectus: The section in the Prospectus captioned “Fund Overview — Key Facts about BlackRock U.S. Government Bond Portfolio — Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title Bob Miller 2012 Managing Director of BlackRock, Inc. Matthew Kraeger 2012 Director of BlackRock, Inc. The section in the Prospectus captioned “Details about the Funds — How Each Fund Invests — About the Portfolio Management of the U.S. Government Bond Portfolio” is deleted in its entirety and replaced with the following: ABOUT THE PORTFOLIO MANAGEMENT OF THE U.S. GOVERNMENT BOND PORTFOLIO The U.S. Government Bond Portfolio is managed by a team of financial professionals. Bob Miller and Matthew Kraeger are the portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund.
